DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez de arroyabe (US 2016/0226410) in view of Holgers (US 2016/0114695).

Regarding claim 1,
Lopez de arroyabe discloses (Fig. 1):
A safety method for use in a vehicle with heavy current and high-voltage components (¶0036), in which a storage battery (Fig. 1, 14) is used as a store of electrical energy and the electrical energy within the vehicle is converted and/or distributed by a HV intermediate circuit (16, 28), the method comprising the steps of:
from the HV intermediate circuit (16, 28, via 44, ¶0039)
from the HV intermediate circuit (16, 28, via 44, ¶0039), connecting the HV intermediate circuit (16, 28) to a discharge apparatus (12, ¶0041)
and discharging the HV intermediate circuit (16, 28, ¶0041-¶0042);
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061),
wherein the discharge apparatus (12, ¶0041) is a high-current resistor (Fig. 2, 80, ¶0056) having a low electrical resistance dimensioned to be as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current-carrying capacity of the HV intermediate circuit is retained (this can be freely chosen, ¶0056); and wherein the HV intermediate circuit is discharged by the high-current resistor (fig. 2, 80), which is connected between positive and negative potentials of the HV intermediate circuit (connected to 48 and 50).

They do not disclose:
receiving, by a controller, a signal indicating a crash detection from sensors disposed in the vehicle;
 physically isolating the storage battery from the HV intermediate circuit
by a pyrotechnically activated switch in response to receiving the signal indicating the crash detection; and in response to the physically isolating of the storage battery 
by the pyrotechnically activated switch 

However, Holgers teaches (Fig. 9):
receiving, by a controller (Crash ECU, not shown, ¶0022), a signal indicating a crash detection from sensors disposed in the vehicle (¶0022);
 physically isolating the storage battery (Fig 9, 10) from the HV intermediate circuit (to load, ¶0063-¶0064)
by a pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064) in response to receiving the signal indicating the crash detection (From crash ECU, ¶0022); and in response to the physically isolating of the storage battery (11, 12, 13, battery cells)
by the pyrotechnically activated switch (15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Regarding claim 2,
Lopez de arroyabe discloses (Fig. 1):
wherein the vehicle is one of a hybrid, hydrogen or electric vehicle (¶0003).

Regarding claim 3,
Lopez de arroyabe discloses (Fig. 1):
wherein the discharging of the HV intermediate circuit (Fig. 1, 16, 28) is carried out via an electrical high-current resistor (Fig. 2, 80, ¶0056).

Regarding claim 4,
Lopez de arroyabe discloses (Fig. 1):
wherein an inverter (Fig. 1, 28) contained in the HV intermediate circuit (16, 28) is discharged by the electrical high-current resistor (Fig. 2, 80, ¶0056).

Regarding claim 6,
Lopez de arroyabe discloses (Fig. 1):
wherein an inverter (Fig. 1, 28) is a constituent part of the HV intermediate circuit (16, 28).

Regarding claim 7,
Lopez de arroyabe discloses (Fig. 1):
wherein when the motor/generator unit (Fig. 1, 18) is a permanent-magnet synchronous machine (¶0006), an active short circuit (by shorting phases and inverter switches, ¶0061) is established by which feedback of mechanical energy converted to electrical energy from the motor/generator unit to the HV intermediate circuit (16, 28) is prevented (prevents voltage from entering into inverter switches themselves by shorting all switches and the voltage enters through the freewheeling diodes, ¶0059-¶0061).

Regarding claim 8,
Lopez de arroyabe discloses (Fig. 1):
A protective apparatus in a vehicle with heavy current and high-voltage components  (¶0036), comprising:
a storage battery (Fig. 1, 14) storing electrical energy in the vehicle (¶0036); a HV intermediate circuit (16, 28) that converts and distributes the electrical energy within the vehicle (¶0036),
from the HV intermediate circuit (16, 28, via 44, ¶0039), and in response to physical isolation of the storage battery (14) from the HV intermediate circuit  (16, 28)
connects the HV intermediate circuit to a discharge apparatus (12), that discharges the HV intermediate apparatus  (16, 28, ¶0041-¶0042;
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061),
wherein the discharge apparatus (12, ¶0041) is a high-current resistor (Fig. 2, 80, ¶0056) having a low electrical resistance dimensioned to be as small as possible in order to achieve discharging of the HV intermediate apparatus as quickly as possible, but large enough such that a current-carrying capacity of the HV intermediate circuit is retained (this can be freely chosen, ¶0056); and wherein the HV intermediate circuit is discharged by the high-current resistor (fig. 2, 80), which is connected between positive and negative potentials of the HV intermediate circuit (connected to 48 and 50).

They do not disclose:
a crash control device that coordinates a staged disconnection of an electrical energy supply system in response to receiving a signal indicating a crash detection from sensors disposed in the vehicle;
and a pyrotechnically activated switch operatively configured to physically isolate the storage battery from the HV intermediate circuit (to load) in response to receiving the signal indicating the crash detection,
pyrotechnically activated switch 

However, Holgers teaches (Fig. 9):
a crash control device (Crash ECU, not shown, ¶0022) that coordinates a staged disconnection of an electrical energy supply system in response to receiving a signal indicating a crash detection from sensors disposed in the vehicle (¶0022, sends crash signal to switch system to disconnect batteries);
and a pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064)  operatively configured to physically isolate the storage battery (10, cells 11, 12, 13) from the HV intermediate circuit (to load) in response to receiving the signal indicating the crash detection (from crash ECU, ¶0022),
pyrotechnically activated switch (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Regarding claim 9,
Lopez de arroyabe discloses (Fig. 1):
wherein the vehicle is one of a hybrid, hydrogen or electric vehicle (¶0003).

Regarding claim 10,
Lopez de arroyabe discloses (Fig. 1):
wherein the discharge apparatus (Fig. 1, 12) is a high-current resistor (Fig. 2, 80) having a low electrical resistance (¶0056, resistor can be dimensioned to have a low resistance for fast discharging).

Regarding claim 11,
Lopez de arroyabe discloses (Fig. 1):
wherein the discharge apparatus (Fig. 1, 12) is arranged in a conducting or connecting manner between positive (48) and negative potentials (50) of the HV intermediate circuit (16, 28, ¶0041).

Regarding claim 12,
Lopez de arroyabe discloses (Fig. 1):
wherein the discharge apparatus (Fig. 1, 12) is connected to an inverter (28) of the HV intermediate circuit (16, 28).

Regarding claim 15,
Lopez de arroyabe discloses (Fig. 1):
further comprising: a crash control device (Fig. 1, 42) that coordinates a staged disconnection of the electrical energy supply system (¶0046-¶0051).

Regarding claim 16,
Lopez de arroyabe discloses (Fig. 1):
wherein an active short circuit (Fig. 1, inverter, 28, shorts the motor, ¶0043) is provided that prevents feedback of mechanical energy converted into electrical energy from the motor/generator unit (18) having a permanent-magnet synchronous machine to the HV intermediate circuit (28, ¶0006).

Regarding claim 17,
Lopez de arroyabe discloses (Fig. 1):
A hybrid or electric vehicle, comprising: a motor/generator unit (Fig. 1, 18); and a protective apparatus as claimed in claim 8, wherein the motor/generator unit (18) is operatively coupled with the HV intermediate circuit (electrically coupled via inverter switches T1-T6 electrically isolate the motor, ¶0053-¶0054).

Regarding claim 18,
Lopez de arroyabe discloses (Fig. 1):
A hybrid or electric vehicle having heavy current and high-voltage components (Fig. 1, 10, ¶0036), in which a storage battery (14) stores electrical energy (¶0036), and electrical energy within the vehicle is converted and/or distributed by a HV intermediate circuit (16, 28, ¶0036), the vehicle comprising: a control unit (26) operatively configured to carry out a procedure of:
physically isolating the storage battery (14) from the HV intermediate circuit (16, 28, via 44, ¶0039);
and
connecting the HV intermediate circuit (16, 28)to a discharge apparatus (12)
discharging the HV intermediate circuit via the discharge apparatus in response to physically isolating the storage battery (14) from the HV intermediate circuit  (16, 28, ¶0041-¶0042),
wherein before the physical isolation of the storage battery (14, via 44) from the HV intermediate circuit (16, 28), energy stored in a magnetic field of a motor/generator unit (18) is transmitted to the storage battery by the HV intermediate circuit (by shorting inverter, ¶0061).

They do not disclose:
receiving a signal indicating a crash detection from sensors disposed in the vehicle (Crash ECU, not shown,  sends out crash signal, ¶0022);
by a pyrotechnically activated switch  (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064) in response to receiving the signal indicating the crash detection (from crash ECU, ¶0022);
by the pyrotechnically activated switch (15, 21, ¶0056, ¶0063-¶0064)

However, Holgers teaches (fig. 9):
receiving a signal indicating a crash detection from sensors disposed in the vehicle (Crash ECU, not shown,  sends out crash signal, ¶0022);
by a pyrotechnically activated switch  (Fig. 9, 15, 21, ¶0056, ¶0063-¶0064) in response to receiving the signal indicating the crash detection (from crash ECU, ¶0022);
by the pyrotechnically activated switch (15, 21, ¶0056, ¶0063-¶0064)

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the circuit from Lopez de Arroyabe that uses a switch to isolate the battery from the intermediate circuit and a switch to discharge the intermediate circuit as well (¶0039, ¶0042) and substitute battery and disconnect switch from Lopez de Arroyabe and use the pyrotechnic switch and battery pack from Holgers in order to discharge the battery and disconnect it using pyrotechnic devices (¶0056, ¶0063) as these are more reliable, cheaper, and faster as taught by Holgers. This would increase reliability and lower costs.

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
Regarding claims 1-5, 6-9, 12, and 15-18, applicant argues that Lopez de Arroyabe or Holgers teaches or discloses “receiving by a controller, a signal indicating a crash detection from sensors disposed in the vehicle; physically isolating the storage battery from the HV intermediate circuit by a pyrotechnically activated switch in response to receiving the signal indicating the crash detection” however, in ¶0022 from Holgers, the explicitly teach how “an ECU is used for controlling the switches of the arrangement, the ECU could control the disconnect switch(es) to disconnect the bypassed battery module(s) after a certain time has elapsed from the moment of bypassing the modules, such as e.g. 1 ms or more. A vehicle may contain a great number of interconnected ECUs for controlling all properties of the vehicle such as a brake control module (BCM) or a speed control module (SCM). The vehicle could even comprise a particular crash ECU receiving information from an battery monitoring unit (BMU), which detects various physical properties of the battery such as voltage, current, temperature, state of charge (SOC) etc., for management of the battery.” Holgers teaches specifically a crash ECU controlling the battery disconnect.
As such, examiner is maintaining the rejections of claims 1-5, 6-9, 12, and 15-18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846